j , jgj$§j ’O?’

Crimina| Appeals Court of “the State of Texas" City of Austin
201 E 14th St, Austin, TX 78701

ln the matter of:

WR-75,351-02

Date Filed: n RECEi\/ED lN
05/06/2015 t CGURT CF CRlP.'llNALAPPEALS
CaS€ Typ€j JUL 217 2815
Orlginal Writ of Habeas Corpus

Sty|e:

Abet Frcsste, Clerl<

Ralph-Kenneth: Evans: a man

Changed by the court to a corporate
artificial persons EVANS, RALPH KENNETH
v.: `

This STATE

The Writ of habeas corpus is a writ of right, and shall never be suspended The Legislature shall
enact laws to render the remedy speedy and effectual

, Petitror'r For`finding of Fact.and Law __ b 4 _
'_ of writ of habeas corpus is a writ of right , -

Motion ( No motion was filed by m_e | a'm not an attorney some attorney must have filed it fqr a
corporate artificial persons E_VANS R_ALPH KENNETH) for leave .to_ file denied W|THQUT order. l
Ralph- Kenneth a man filed a petition per myl right for Habeas cbrpus. `

Now l again ask this Court for its supervisory authority over the lower courts and agents aka
attorneys alleged t_o be officers of the Courts. Members of the Bar Corporation not registered
to do business in “the State of Texas" pursuant to the office of the Secretary of State

The magistrate of the municipal court of Grand Saline has acted Without jurisdiction With the attorneys
`and police officer Burns did place me in jail which is not harmless error. Burns has stated that he Will
arrest me if l come into his town Without a driver’s license l\/ly l_iberty has been restricted since l\/lay 2,
2015 since the day he kidnapped me took me to jail and had the sheriff hold me for two days a
magistrate judge was present at the jail When he had the jailers lock -me up'wlthout or Grand Jury
inductment.. He has my liberty restraint by his terrorist threat by threat of man stealing and
kidnapping

lt is evident that the municipal court’s agents of Grand Saline are running a tax extortion racketeering
racket for no drivers license which does not exist in the State of Texas pursuant to case law and
Vernon’s law They are also running an extortion on the people claiming that the speed signs posted
for commercial drivers that haul goods and people for hire apply to the none commercial drivers that
are only travelling from place to place and tax them also

This ve`ry tax racketeering is going on all over the State of Texas in the Courts lt affects all the non.-_- .
commercial people that are travelling _The cities and counties send out_ their armed agents to arrest
the people and drag them in to their courts and fine them for not having a driver s license and for
travelling non- commercially faster then the posted commercial speed signs Without any damage to
anyone including anyone s property They levy a tax fine on them and if they are unable to ply they
put them in debtors prison and charge the Tax payer $200- $300 DOLLARS A DAY allowing the

‘ '
|~‘. ' v

prisoners credit of $100.00 a day till the tax fine is paid in full. That is criminal racketeering in a nut
shell.

No Court, Judge, attorney or agent has jurisdiction to use the courts for criminal racketeering

Case law
"A court cannot confer jurisdiction Where none existed and cannot make a void proceeding valid. lt is
clear,and well established law that a void order can be challenged in any court", OLD WAYNE l\/lUT.
L. ASSOC. v. l\/chONOUGH, 204 U. S. 8, 27 S. Ct. 236 (1907).

Defense of lack ofjurisdiction over the subject matter may be raised at any time, even on appeal." Hil|
Top Developers v. Holiday Pines Service Corp. 478 So. 2d 368 (Fla 2nd DCA 1985)

Supreme Court of the United States 1795, “lnasmuch as every government is an artificial person, an
abstraction, and a creature of the mind onlyl a government can interface only with other artificial
persons The imaginary, having neither actuality nor substance is foreclosed from

creating and attaining parity With the tangible The legal manifestation

of this is that no government, as Well as any law, agency, aspect,

court, etc. can concern itself with anything other than corporate

artificial persons and the contracts between them.” S.C.R. 1795, (3 U.S. 54; 1 L.Ed. 57; 3 Dall. 54),
l have no contract With this State or “the State of Texas’l or any of its agencies l am not a registered
Voter l\/ly right to a 7"‘ amendment trial has been denied Which is forever inviolate

This Writ affects the rights of ever Citizen in “the State of Texas”.

Served by first class mail to the Criminal Appeals Court of “the State of Texas" City of Austin 201
E 14th St, Austin, TX 78701 and by fax.

This 24th day of July 2015 by me

 
     
 
 

,.~L ~ '
Kenn
l\/lai| location exact and certain:

171 Private Road 5710

Hold for: Ralph-Kenneth

Grand Saline, Texas State near {75140}

Non-resident raised seal: